FOR IMMEDIATE RELEASE TSX/NYSE/PSE: MFC; SEHK: 0945 February 14, 2008 Manulife Financial Corporation reports record annual and quarterly results TORONTO – Manulife Financial Corporation today reported record shareholders’ net income of $4,302 million for 2007, an increase of eight per cent over the full year 2006.Fully diluted earnings per share were $2.78, an increase of 11 per cent compared to the $2.51 reported a year ago.Return on common shareholders’ equity1 was a record 18.4 per cent for 2007, up from 16.8 per cent in "I am very pleased that virtually all of our businesses achieved record sales levels for the quarter and for the full year," said Mr. Dominic D'Alessandro President and Chief Executive Officer. "This positive sales momentum together with our exceptional asset quality and strong capital position will allow us to deal with the unsettled markets that are likely to continue to prevail for some months yet." Fourth quarter 2007 shareholders’ earnings were a record $1,144 million, an increase of 4 per cent from one year ago.Fully diluted earnings per share were $0.75, an increase of seven per cent over the fourth quarter of last year.Earnings year over year were negatively impacted by $163 million due to the strengthening of the Canadian dollar.On a constant currency basis, growth in shareholders’ earnings and earnings per share would have been 19 per cent and 23 per cent, respectively.Fourth quarter return on common shareholders’ equity1 was a Company record of 20.5 per cent, a rise of 250 basis points over last year. “Despite weak equity markets and unfavourable interest rate movements, we benefited from having a diversified investment portfolio, leaving overall investment experience favourable for the quarter” noted Peter Rubenovitch, Senior Executive Vice President and Chief Financial Officer.“Strong sales and good expense management also contributed to the quarter’s growth in earnings and ROE.” Fourth quarter sales were very strong across the Company, with insurance sales of $642 million, up 15 per cent over last year, and wealth management sales of $11.5 billion, up 24 per cent.Record sales levels were achieved in many of our businesses this quarter; some of the notable sales results were: · John Hancock Variable Annuity sales of US$2.8 billion, up 27 per cent · John Hancock Life sales of US$316 million, up 54 per cent · Canada Individual Life sales of $65 million, up 18 per cent · Canada Individual Wealth Management sales of $2.5 billion, up 39 per cent Manulife Financial Corporation – 2ress Release 1 · Hong Kong Wealth Management sales of US$511 million, up 106 per cent · Other Asia Territories Wealth Management sales of US$554 million, up 104 per cent New Business Embedded Value reached record levels for both the fourth quarter and full year, driven by strong sales and asset growth across the Company.Fourth quarter New Business Embedded Value was $659 million, up 38 per cent compared to a year ago, and full year results were $2,189 million, up 18 per cent over 2006. Premiums and deposits amounted to $69.4 billion for 2007, a record level for the Company.
